Case 8:19-cv-02882-MSS-AAS Document 1 Filed 11/21/19 Page 1 of 5 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  JACK BOUWKAMP,

                         Plaintiff,
                                                Case No.:
  v.
                                                JURY TRIAL DEMANDED
  PIKE ELECTRIC, LLC, a Foreign
  Limited Liability Company,

                         Defendant.

                                         COMPLAINT

         Plaintiff JACK BOUWKAMP (“Bouwkamp” or “Plaintiff”) by and through

 undersigned counsel, brings this Complaint against the Defendant, PIKE ELECTRIC,

 LLC, a Limited Liability Company (“Defendant”), and states as follows:

                               GENERAL JURISDICTION

         1.     Plaintiff Bouwkamp is an individual over the age of 18 years old and is thus

 sui juris.

         2.     Bouwkamp currently resides in Highlands County, Florida, and did at all

 times relevant to the allegations herein reside in Highlands County, Florida.

         3.     Defendant Pike Electric, LLC is a foreign limited liability company

 authorized to do business in Florida.

                              DIVERSITY JURISDICTION

         4.     There is complete diversity of the Parties as Bouwkamp is in Florida and

 Defendant is based in North Carolina.




                                      THORPELAW, P.A.
                                        Page 1 of 5
Case 8:19-cv-02882-MSS-AAS Document 1 Filed 11/21/19 Page 2 of 5 PageID 2




         5.      This is an action for damages which exceed $75,000.00 exclusive of

 attorneys’ fees, costs, and interest.

         6.      Thus, the Court has diversity jurisdiction over the workers’ compensation

 retaliation claim raised herein pursuant to 28 U.S.C. § 1332.

                                              VENUE

         7.      Venue is proper in the United States District Court in and for the Middle

 District of Florida pursuant to 28 U.S.C. § 1391 as the events giving rise to the claims

 asserted herein occurred in this District.

         8.      The Tampa Division is the proper division of the District Court pursuant to

 Middle District of Florida Local Rule 1.02(b)(4) as the events giving rise to the claims

 asserted herein occurred in Pinellas County, Florida.

                                GENERAL ALLEGATIONS

         9.      Bouwkamp was employed by Defendant from approximately December 27,

 2016 to January 17, 2018.

         10.     During that time, Bouwkamp performed well in Defendant’s organization

 as a journeyman lineman.

         11.     Bouwkamp was terminated from his employment with Defendant on or

 about January 17, 2018.

         12.     As a result of Defendant’s unlawful conduct, described infra, Bouwkamp

 has had to retain counsel to represent his rights, and, as such, is obligated to pay attorneys’

 fees and costs to the undersigned for legal services.




                                         THORPELAW, P.A.
                                           Page 2 of 5
Case 8:19-cv-02882-MSS-AAS Document 1 Filed 11/21/19 Page 3 of 5 PageID 3




        13.     Bouwkamp has completed all conditions precedent and/or administrative

 prerequisites for the claims herein, to the extent there are any such requirements.

      COUNT I (VIOLATION OF SECTION 440.205. FLORIDA STATUTES)

        14.     Bouwkamp reaffirms and realleges paragraphs 1-13, above.

        15.     The Defendant had 4 or more employees and was therefore required to, and

 actually did, carry workers’ compensation insurance that applied to Bouwkamp during his

 employment.

        16.     Bouwkamp was injured on-the-job on October 17, 2017.

        17.     Jimmy Boatright (“Boatright”) was the general foreman who supervised the

 worksite where Bouwkamp worked at the time Bouwkamp was injured.

        18.     Boatright came to the scene of Bouwkamp’s injury and was aware that

 Bouwkamp’s injury occurred on-the-job.

        19.     Bouwkamp went to the hospital at Boatright’s insistence to treat his injury

 and reported the on-the-job injury to his superintendent, Ricky Barnes (“Barnes”), the same

 day of the injury.

        20.      Upon information and belief, the staff at the hospital completed workers’

 compensation paperwork, including a First Report of Injury or Illness form.

        21.     Bouwkamp was informed by hospital staff that the Defendant’s workers’

 compensation carrier would contact him.

        22.     Bouwkamp was provided with a doctor’s note indicating that he needed to

 be out of work to recuperate for the remainder of the week.




                                     THORPELAW, P.A.
                                       Page 3 of 5
Case 8:19-cv-02882-MSS-AAS Document 1 Filed 11/21/19 Page 4 of 5 PageID 4




        23.     Despite the doctor’s note excusing him from work, Barnes told Bouwkamp

 to return to work the next day, which he did.

        24.     Bouwkamp was transferred from the Dundee, Florida, location to the St.

 Petersburg, Florida, location two weeks after his injury.

        25.     Requiring Bouwkamp to travel to the St. Petersburg, Florida worksite

 created the kind of hardship that would cause the average, reasonable person to fear

 exercising his rights to seek workers’ compensation benefits.

        26.     In short, after Bouwkamp exercised his right to seek workers’ compensation

 benefits, the Defendant transferred Bouwkamp to a less favorable position in Pinellas

 County, Florida, and then terminated him.

        27.     Both the transfer and the termination were in retaliation for his valid claim

 or attempt to claim workers’ compensation benefits.

        28.     Accordingly, Defendant has violated section 440.205, Florida Statutes.

        29.     As a direct and proximate result of Defendant’s actions, Bouwkamp has

 suffered damages, including, but not limited to, lost wages and benefits, emotional and

 mental anguish, loss of the capacity for the enjoyment of life, and other compensatory

 damages.

        30.     Bouwkamp has incurred costs as a result of Defendant’s unlawful actions.

        31.     Bouwkamp’s losses are permanent and continuing and Bouwkamp will

 continue to suffer losses in the indefinite future.

        WHEREFORE, Bouwkamp demands that the Court enter judgment against

 Defendant Pike Electric, LLC, and:


                                       THORPELAW, P.A.
                                         Page 4 of 5
Case 8:19-cv-02882-MSS-AAS Document 1 Filed 11/21/19 Page 5 of 5 PageID 5




             a.     Direct the Defendant to make Bouwkamp whole by providing him with

 appropriate back pay, front pay or reinstatement, lost earnings and employment benefits,

 with prejudgment interest, in amount to be proven at trial;

             b.     Direct the Defendant to make Bouwkamp whole by providing him with

 compensation for non-pecuniary losses, including mental anguish, emotional pain and

 suffering, humiliation, inconvenience and loss of enjoyment of life in amounts to be proven

 at trial;

             c.     Direct the Defendant to pay reasonable attorneys’ fees and costs associated

 with prosecution of this lawsuit, to the extent the same would be permitted;

             d.     Grant whatever additional damages or equitable relief the Court deems just

 and proper; and

             e.     Interest on any amount awarded.

                                      JURY TRIAL DEMAND

             The Plaintiff demands a jury trial on all issues so triable.

             Respectfully submitted this 19th day of November, 2019.


                                                        /s/ Shaina Thorpe
                                                        SHAINA THORPE
                                                        Florida Bar No. 0055464
                                                        Primary: shaina@thorpelaw.net
                                                        Secondary: angel@thorpelaw.net
                                                        THORPELAW, P.A.
                                                        1228 East 7th Avenue, Suite 200
                                                        Tampa, Florida 33605
                                                        Telephone: (813) 400-0229
                                                        Fax: (813) 944-5223

                                                        Counsel for Plaintiff Jack Bouwkamp


                                           THORPELAW, P.A.
                                             Page 5 of 5
